Opinion issued May 13, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00223-CV
                             ———————————
                       IN RE ADRIENNE JONES, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Adrienne Jones, has filed a petition for writ of mandamus challenging

the trial court’s oral ruling on April 20, 2021 denying her application for a protective

order in the underlying divorce and child custody litigation.1 In conjunction with the




1
      The underlying case is In the Matter of the Marriage of Adrienne Jones and
      Toddrick Jones and In the Interest of D.J., K.J., L.J., and L.J., cause number
      21-DCV-282276, pending in the 328th District Court of Fort Bend County,
      Texas, the Honorable Walter G. Armatys presiding.
petition, Realtor filed a motion for an emergency stay. We deny the petition and

dismiss the stay motion as moot.

                                   PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                       2